Fourth Court of Appeals
                               San Antonio, Texas
                                      July 17, 2017

                                   No. 04-16-00025-CV

                        Beatrice VASQUEZ & Darryl De La Cruz,
                                     Appellants

                                            v.

OLD AUSTIN ROAD LAND TRUST, Joseph Anthony Pizzini Individually and as Trustee of
                 Old Austin Road Land Trust, & John Price,
                                Appellees

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-20809
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the appellants’ motion for rehearing, and the motion is
DENIED.

                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2017.


                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk